t c memo united_states tax_court catherine chimblo and estate of gus chimblo deceased catherine chimblo executrix petitioners v commissioner of internal revenue respondent josephine chimblo and estate of anthony j chimblo deceased rosalie monahan executrix petitioners v commissioner of internal revenue respondent docket nos filed date tobias weiss for petitioners andrew m winkler for respondent memorandum opinion dinan special_trial_judge these consolidated cases were heard pursuant to the provisions of sec_7443a and rule sec_180 sec_181 and sec_182 respondent determined additions to petitioners' federal income taxes for the years as indicated catherine chimblo and estate of gus chimblo deceased catherine chimblo executrix docket no year sec_6653 sec_6653 sec_6661 dollar_figure --- --- dollar_figure big_number of the interest due on the deficiency josephine chimblo and estate of anthony j chimblo deceased rosalie monahan executrix docket no year sec_6653 sec_6653 dollar_figure dollar_figure of the interest due on the deficiency the issues for decision are whether respondent properly notified petitioners of the underlying partnership proceeding which led to the deficiencies upon which the additions to tax in these cases are based whether petitioners are unless otherwise indicated all section references are to the internal_revenue_code in effect for the taxable years in issue all rule references are to the tax_court rules_of_practice and procedure liable for the sec_6653 additions to tax as determined by respondent and whether petitioners catherine chimblo and estate of gus chimblo are liable for the sec_6661 additions to tax for substantial understatements of income_tax for and some of the facts have been stipulated and are so found the stipulations of fact and attached exhibits are incorporated herein by this reference petitioner catherine chimblo resided in stamford connecticut and petitioner josephine chimblo resided in cos cob connecticut on the dates their respective petitions were filed in these cases petitioner catherine chimblo catherine was married to gus chimblo gus until his death on date petitioner josephine chimblo josephine was married to anthony j chimblo anthony until his death on date in december of gus and his sister-in-law josephine each invested dollar_figure in barrister equipment associates serie sec_151 the barrister partnership their respective schedules k-1 from the barrister partnership show their capital contributed during as such amounts the investments were made on the advice of the chimblos' family accountant john santella mr santella died in prior to the trial in this case after his death mr santella's son john santella jr acted as the chimblos' accountant on its and returns the barrister partnership claimed ordinary losses in the amounts of dollar_figure and dollar_figure respectively and qualified_investment credit property in the amounts of dollar_figure and dollar_figure respectively the barrister partnership attached disclosure statements to its and returns which state that its sole business was the printing and sale of different literary works and microcomputer disks aimed at a general_public market using leased films plates and disks to produce said products on their return catherine and gus claimed an ordinary_loss in the amount of dollar_figure and an investment_tax_credit in the amount of dollar_figure with respect to their dollar_figure investment since the alternative_minimum_tax nullified the benefit of part of the investment_tax_credit for catherine and gus filed amended returns for and to carry back portions of the credit to offset their previously reported tax_liability for the and taxable years they also claimed an ordinary_loss in the amount of dollar_figure and an investment_tax_credit in the amount of dollar_figure for their taxable_year with respect to their investment in the barrister partnership the parties stipulated that the amounts of the investment_tax_credit carrybacks for and are dollar_figure and dollar_figure respectively which differ from the amounts claimed on the and amended returns dollar_figure and dollar_figure since we have found no explanation in the record for these differences and the parties have not made any reservations to their stipulations we accept the amounts stipulated as correct on their return josephine and anthony claimed an ordinary_loss in the amount of dollar_figure and an investment_tax_credit in the amount of dollar_figure with respect to their dollar_figure investment since the alternative_minimum_tax nullified the entire benefit of the investment_tax_credit for josephine and anthony filed amended returns for and to carry back portions of the credit to offset their previously reported tax_liability for the and taxable years pursuant to the agreement of the parties in the underlying partnership proceeding this court entered a stipulated decision on date which decided that the none of the losses claimed by barrister partnership for and were allowed and the amounts of its qualified_investment credit property for and were zero respondent thereafter made computational adjustments disallowing the losses and investment tax_credits claimed by petitioners with respect to the barrister partnership the first issue for decision is whether respondent properly notified petitioners of the barrister partnership proceeding for its and taxable years we have jurisdiction in these cases to decide whether respondent complied with the notice requirements of sec_6223 allowing petitioners the anderson equipment associates et al barrister associates tax_matters_partner v commissioner docket no opportunity to participate in the partnership level proceeding 102_tc_683 sec_6223 generally provides that respondent shall mail to each partner notice of the beginning of an administrative_proceeding at the partnership level with respect to a partnership_item as well as notice of the final_partnership_administrative_adjustment fpaa resulting from any such proceeding it is the mailing of the fpaa that triggers the time period for a partner to object to the partnership level adjustments by filing a petition_for_readjustment sec_6226 failure by respondent to provide notice of a partnership level proceeding to a partner may result in that partner's share of the partnership items being treated as nonpartnership_items sec_6223 sec_6231 in light of petitioners' arguments respondent must be prepared to demonstrate compliance with the sec_6223 notice requirements crowell v commissioner supra pincite at trial josephine did not recall receiving an fpaa with respect to the barrister partnership proceeding catherine did not testify as to whether or not she received one however the validity of a properly mailed fpaa is not contingent upon actual receipt by the partner of the fpaa id pincite respondent submitted certified records that show that fpaas for the barrister partnership for and were mailed to petitioners on date we are convinced by evidence introduced by respondent that the fpaas were properly mailed in these cases and we so find we find josephine's and catherine's self-serving testimony on this matter to be vague and insufficient to overcome respondent's evidence having found that petitioners were properly notified of the partnership proceeding we lack jurisdiction to redetermine the deficiencies on which the additions to tax in these cases are based 108_tc_1 on appeal 9th cir date the deficiencies are attributable to partnership items properly considered solely in the partnership proceeding 93_tc_730 87_tc_783 likewise petitioners' arguments that respondent failed to comply with the applicable periods of limitation at the partnership level are affirmative defenses that could have been raised in the partnership level proceeding and may not be considered by the court at the partner level crowell v commissioner supra pincite the second issue for decision is whether petitioners are liable for the sec_6653 additions to tax as determined by respondent sec_6653 provides for an addition_to_tax equal to percent of the entire underpayment_of_tax if any part of the underpayment is due to negligence or intentional_disregard_of_rules_and_regulations sec_6653 provides for an addition_to_tax equal to percent of the interest payable on the deficiency with respect to the portion of the underpayment which is attributable to negligence or intentional_disregard_of_rules_and_regulations negligence under sec_6653 is the lack of due care or failure to do what a reasonable and ordinarily prudent person would do under the same circumstances 85_tc_934 petitioners bear the burden of proving that no part of the underpayments for the years in issue is due to negligence or intentional_disregard_of_rules_and_regulations rule a 92_tc_351 affd 907_f2d_1173 d c cir 79_tc_846 before dealing with the question of whether petitioners were negligent in these cases we must address the question of whether respondent properly asserted the sec_6653 and additions to tax for petitioners' taxable years the version of sec_6653 and relied upon by respondent was enacted by sec_722 of the economic_recovery_tax_act_of_1981 erta publaw_97_34 95_stat_172 erta sec_722 95_stat_342 provides that sec_6653 and shall apply to taxes the last date prescribed for payment of which is after date the last date prescribed for the payment of taxes for petitioners' taxable years was date sec_6072 sec_6151 jacobs v commissioner tcmemo_1997_429 therefore sec_6653 as in effect prior to the erta amendments is applicable to petitioners' taxable years the pre-erta sec_6653 and the new sec_6653 have substantially identical language respondent's erroneous citation does not affect the validity of his determination that petitioners' underpayments of tax for were due to negligence or intentional_disregard_of_rules_and_regulations 93_tc_643 ndollar_figure however the sec_6653 addition_to_tax asserted by respondent for is without any statutory authority the addition_to_tax equal to percent of the interest attributable to a negligent underpayment was first introduced into the code by erta accordingly we hold that petitioners are not liable for the sec_6653 additions to tax for as determined by respondent skyrms v commissioner tcmemo_1997_69 we now turn to the question of whether petitioners' underpayments for the taxable years in issue were due to negligence or intentional_disregard_of_rules_and_regulations petitioners contend that they did not act negligently because they relied on the advice of mr santella under some circumstances a taxpayer may avoid liability for negligence if reasonable reliance on a competent professional adviser is shown 469_us_241 89_tc_849 affd 904_f2d_1011 5th cir affd 501_us_868 based on the record we find that petitioners have not proved that their reliance on mr santella was reasonable under the circumstances there is no evidence in the record that mr santella was qualified to render a professional opinion to josephine and or gus as to the business merits and tax consequences of the barrister partnership investments petitioners did not establish that mr santella had any expertise in the publishing industry which he advised petitioners to invest in for alleged business reasons although josephine and catherine each testified that the motivation for their investments was enhanced income flow neither of them ever voiced any concern to mr santella over the absence of any income and eventual complete loss of their dollar_figure investments we find that petitioners' investment of dollar_figure in an industry that neither they nor their adviser knew anything about without even a cursory review of the offering materials was negligent we are also not convinced that mr santella's advice regarding the tax consequences of the investment was competent in their petitions to this court petitioners state that mr santella mentioned tax benefits which might be obtained from the investment for which he had an opinion from legal counsel personal knowledge of the publishing industry josephine and catherine also admit to having no however the tax opinion that mr santella purportedly relied upon is not in the record for our consideration no testimony was offered by petitioners from any individual including mr santella's son the successor to the chimblo accounts to establish mr santella's competence to render advice with respect to the tax consequences of petitioners' investments we conclude that petitioners were negligent because their reliance on mr santella was not reasonable under the circumstances they did not prove that he was competent to render advice concerning the business merits or tax consequences of the investments or that he reasonably relied upon competent professional advice in rendering his own advice accordingly we hold that petitioners are liable for the sec_6653 additions to tax as determined by respondent except for the a additions to tax for discussed supra the third issue for decision is whether petitioners are liable for the sec_6661 additions to tax for substantial understatements of income_tax for and for purposes of this issue all references to petitioners hereinafter are to catherine chimblo and the estate of gus chimblo sec_6661 provides for an addition_to_tax if there is a substantial_understatement_of_income_tax for the taxable_year in the case of additions to tax assessed after date the amount of the addition_to_tax is equal to percent of the amount of any underpayment attributable to such understatement omnibus budget reconciliation act of publaw_99_509 100_stat_1874 946_f2d_690 9th cir affg tcmemo_1990_4 90_tc_498 sec_6661 provides that a substantial_understatement_of_income_tax exists if the amount of the understatement exceeds the greater of percent of the tax required to be shown on the return or dollar_figure an understatement is defined as the excess of the amount of tax required to be shown on the return for the taxable_year over the amount of tax imposed which is shown in the return reduced by any rebate sec_6661 in the instant case petitioners' understatements of income_tax for and are dollar_figure and dollar_figure respectively and are therefore substantial the entire amounts of the understatements are due to petitioners' disallowed losses and investment tax_credits claimed with respect to the barrister partnership in general sec_6661 provides that the understatement is deemed to be reduced to the extent it is attributable to the tax treatment of an item for which there was substantial_authority or any item with respect to which the relevant facts affecting the item's tax treatment are adequately disclosed in the return or in a statement attached to the return in the case of items attributable to a tax_shelter the understatement may not be reduced by reason of disclosure and may only be reduced by reason of substantial_authority if the taxpayer reasonably believed that the tax treatment of the tax_shelter_item was more_likely_than_not the proper treatment sec_6661 petitioners do not argue that substantial_authority exists for their tax treatment of the items in issue or that they adequately disclosed the relevant facts with respect to the barrister partnership investment rather they contend that respondent should have waived the additions to tax pursuant to sec_6661 sec_6661 authorizes respondent to waive any part of the addition_to_tax imposed under sec_6661 upon a showing by the taxpayer of reasonable_cause for the understatement and that the taxpayer acted in good_faith the most important factor in determining whether to grant a waiver is the extent of the taxpayer's effort to assess the taxpayer's proper tax_liability under the law 91_tc_1079 sec_1 b income_tax regs reliance upon the advice of a professional will not constitute reasonable_cause and good_faith unless under all the circumstances such reliance was reasonable sec_1 b income_tax regs the appropriate standard of review for denial of a waiver is whether respondent's refusal to waive the sec_6661 addition_to_tax constitutes an abuse_of_discretion mailman v commissioner supra pincite- there is no evidence in the record that petitioners requested respondent to waive the sec_6661 additions to tax pursuant to sec_6661 petitioners first raised this issue in their post-trial brief it was not raised in their petition or their pre-trial memorandum under such circumstances we decline to find that respondent abused his discretion since such discretion was never requested to be exercised 58_f3d_557 10th cir affg tcmemo_1992_693 reinke v commissioner 46_f3d_760 8th cir affg tcmemo_1993_197 the escrow connection inc v commissioner tcmemo_1997_17 selig v commissioner tcmemo_1995_519 dugow v commissioner tcmemo_1993_401 affd without published opinion 64_f3d_666 9th cir magnus v commissioner tcmemo_1990_596 even if we were to assume that such a request was made and that the evidence in this record was available to respondent see reile v commissioner tcmemo_1992_488 rogers v commissioner tcmemo_1990_619 we are not persuaded that respondent's denial of a request for a waiver would constitute an abuse_of_discretion under the facts as discussed supra petitioners have not proved that their reliance on mr santella was reasonable although the stipulated decision in anderson equipment associates et al barrister associates tax_matters_partner v commissioner docket no see supra note and related text does not explain the basis of the decision we have we hold that petitioners are liable for the sec_6661 additions to tax for and as determined by respondent to reflect the foregoing decisions will be entered under rule previously found that the barrister equipment associates serie sec_162 partnership the partnership involved in the stipulated decision lacked economic_substance and was a sham connell v commissioner tcmemo_1996_349
